Napton, J.,

delivered the opinion of the Court.

This was an action of ejectment brought by the city of St. Louis to-recover a lot of ground in possession of the defendant. The suit was first tried in the Court of Common Pleas, where the plaintiff suffered & ■ non-suit, and upon failing to have the non-suit set aside, the case was. removed by writ of error to the Circuit Court. The trial in this court resulted in a verdict and judgment for the plaintiff.
The property originally belonged to the estate of Therese Cerre Chouteau, deceased, and was sold by her administrator to one Amade Valle,, who conveyed the same by deed to the city of St. Louis. The defendant had occupied the premises for some time previous to the commencement of the suit, as a tenant under the administrator of Mrs. Chouteau’s: estate.
The defence set up in the court below was, that this lot or part of a block was purchased, or attempted to be purchased, by the city authorities, at the price of fifty thousand dollars, by virtue of an ordinance of the city, entitled “An ordinance authorizing the purchase of a part of Block No. 7;” and that this ordinance was a nullity, because it had not passed the Board of Aldermen by the number of votes required by the charter to pass “ a tax bill” or “ a bill appropriating for any purpose a sum of five hundred dollars or upwards", or a bill increasing dr diminishing the city revenue.”
This defence not availing the party in the court below, the case is brought here by writ of error.
*577The counsel for the plaintiff in error has discussed at length a variety Of questions growing out of the character of defence which he proposed to make in the Circuit Court, and which he insists on here. His main position is, that the ordinance under which this purchase was made was an ordinance appropriating money to the amount of five hundred dollars and upwards, and that in effect it was a tax bill, and therefore required a majority of all the members of the Board of Aldermen to pass it; that ipasmuch as the ordinance did not receive this majority, but only a majority of members present, it was void and gave no authority to the city officers to make the purchase which they did. From these facts, he infers that the city never accepted the deed, and therefore has no title.
We do not think it necessary to investigate these questions. This is an action of ejectment, and the question is, who has the legal title? The power of the city of St. Louis to take and hold real estate under its charter, is not denied. The city has shown & prima facie legal title' — a deed from the former proprietor, whose title is not disputed. It is in vain to say that the city has not accepted the deed, when the very institution of this suit, and the presentation of the deed to the court and jury, on the part of the city, contradicts any such supposition. The only tendency of the facts given in evidence by the defendant, and the argument based on them, is to show a breach of the city charter by the city authorities in appropriating fifty thousand dollars to pay for the lot. What has this to do with the legal title? What propriety is there in investigating such questions in an action of ejectment? If Amade Valle had thought proper to convey this block of ground to the city of St. Louis, without any pecuniary consideration at all, we suppose such conveyance would invest the city with the legal title. Whether the consideration be one dollar or fifty thousand dollars, and whether the city has paid the consideration or can ever be compelled to pay it, are matters which do not concern this defendant, in his character of defendant to an action of ejectment. As a citizen of St. Louis, and a member of the corporation whose acts are alleged to be violatory of their charter, he can undoubtedly have these questions determined judicially, whenever he brings them before a court in such a shape as the law points out. They do not arise in this form of action. If the ordinance numbered 1494 had never had any existence, or be conceded to be a nullity,at would not divest the city of St. Louis of a legal title acquired by a legal conveyance; nor would the fact supposed prevent a legal title from vesting in the city.
The other Judges concurring, the judgment is affirmed.